DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed February 14, 2022, has been entered.  Claims 16-18, 21, 25, 26, 29, 30, 36, and 39 have been amended as requested.  Claims 1-15 have been cancelled and new claim 40 has been added. Thus, the pending claims are 16-40.  
The amendment is sufficient to overcome the claim objections set forth in section 2 of the last Office action (Non-Final Rejection mailed September 13, 2021).  Additionally, the rejections under 35 USC 112 as set forth in sections 3-11 of the last Office action are hereby withdrawn in view of said amendment. Furthermore, the amendment is sufficient to overcome the claim rejection under 35 USC 101 as set forth in sections 12 and 13 of the last Office. 


Terminal Disclaimer
The terminal disclaimer filed on January 21, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 8,703,266 and 10,738,417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such, the double patenting rejections set forth in sections 14-18 of the last Office action are hereby withdrawn. [Note section 17 cited US Patent No. 10,729,417 which was a typographical error of the correct patent number 10,738,417.]


Allowable Subject Matter
Claims 16-40 are allowed.
The closest prior art is WO 2007/144559 issued to Brewin et al., which discloses a knit spacer fabric having a tightly knit bottom layer, a more loosely knit upper layer, and pile yarns extending across the space between the upper and lower faces (abstract). A settable material, such as cement, is introduced into said space between the faces, wherein said settable material can be caused to set by the addition of a liquid, such as water (abstract). Until set, the fabric is flexible and can be shaped, but after setting, said fabric is rigid and can be used as a structural element (e.g., a prefabricated shelter, a track-way, etc.) (abstract).  However, Brewin fails to teach or suggest the claimed amount and type of reagent in the compacted powder material and the volume and compaction of said powder according to the recited formula. Hence, claims 16-40 contain allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 19, 2022